Citation Nr: 0702186	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a compensable initial rating for allergic 
rhinitis.

3.  Entitlement to a compensable initial rating for residuals 
of a right meniscus tear and repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to May 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issue of an increased rating for allergic rhinitis and 
the issue of an increased rating for a right knee disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently have a disability of the right 
shoulder.


CONCLUSION OF LAW

The veteran does not have a right shoulder disability that 
was either incurred in or aggravated during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for a right shoulder 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to those elements.

The record reflects that prior to adjudication of the 
veteran's claim in July 2003 the RO sent the veteran an 
undated letter that provided the required notice.  The letter 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The July 2003 notice 
predated the initial adjudication of the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Board notes that the veteran's service medical records 
have been obtained.  The veteran has also been provided a VA 
medical examination.  While the veteran has claimed that the 
June 2003 VA examination was inadequate, a review of the 
examination report reveals that a thorough and adequate 
examination was performed.  The VA examiner reported the 
veteran's medical history, obtained X-rays of the veteran's 
right shoulder, and performed range of motion tests of that 
shoulder.  Accordingly, a new VA examination of the right 
shoulder is not indicated.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
disability was incurred in active service or, if pre-existing 
active service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

An essential requirement for granting service connection is 
medical evidence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability").  See 38 U.S.C. § 1110.  In the absence of proof 
of present disability, there can be no valid claim.  

History and Analysis

A January 2000 service medical record reveals that the 
veteran complained of right shoulder pain after falling on 
his shoulder while playing basketball six weeks previously.  
The veteran again complained of right shoulder pain in 
February 2000, July 2001, and August 2001.  X-rays of the 
right shoulder in July 2001, and MRI of the right shoulder in 
August 2001, were normal.  In July 2001 the veteran reported 
that he dislocated his right shoulder in high school and he 
felt that it never completely healed.  He reported right 
posterolateral shoulder pain mainly when he played softball.  
The diagnosis in July 2001 was chronic right shoulder pain.

On VA examination in June 2003, the veteran reported an 
injury playing football in 1991.  He said that he re-injured 
his right shoulder while in service in 1999.  The veteran 
reported constant pain and stiffness.  The veteran asserted 
that the functional impairment was the inability to raise the 
hand above his head.  X-rays of the right shoulder were 
within normal limits.  The examiner stated that the 
appearance of the right shoulder was within normal limits.  
Range of motion testing revealed the veteran to have full 
range of motion of the right shoulder, without any additional 
limitation due to pain, fatigue, weakness, lack of endurance 
or incoordination.  The examiner stated that there was no 
diagnosis because there was no pathology to render a 
diagnosis.

While the veteran reported a right shoulder injury in 
service, and complained of right shoulder pain during 
service, the veteran never received a diagnosis of an actual 
right shoulder disability during service.  The only diagnosis 
was chronic right shoulder pain.  Pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

Although the veteran contends that he has a chronic right 
shoulder disability due to his service in the military, as a 
layman he simply does not have the medical expertise and 
training necessary to either diagnose a chronic disability or 
to causally relate his putative current symptoms to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, the post service medical evidence indicate that 
the veteran does not have a current right shoulder 
disability.  As the veteran is not diagnosed with a current 
disability by competent medical evidence, service connection 
is not warranted.  See Brammer, supra.

Since the preponderance of the evidence is against the 
veteran's claim, service connection for a right shoulder 
disability must be denied.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.


REMAND

The veteran has not had a VA examination of his allergic 
rhinitis or right knee disabilities since June 2003.  Since 
it has been over three years since he has received an 
examination, and since the veteran has asserted that his 
allergic rhinitis and right knee disabilities are of greater 
severity than shown on the June 2003 examination (See June 
2004 substantive appeal), a new VA examination to determine 
the current nature and extent of the veteran's allergic 
rhinitis and right knee disabilities is indicated.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that his disability had increased in severity).  
The Board further notes that in a December 2006 Informal 
Hearing Presentation the veteran's representative requested 
that the veteran's claims be remanded by the Board for a new 
VA examination.

In November 2000, the Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), was signed into law.  This law, and its 
implementing regulation, both of which apply to the present 
appeal, essentially redefined VA's duties to notify and 
assist claimants, requiring that VA notify claimants and 
their representatives, if any, of any information and 
evidence needed to substantiate and complete their claims, of 
the division of responsibility between claimants and VA to 
secure that evidence, and of the need for claimants to submit 
any additional evidence in their possession that is pertinent 
to the matters on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159(b), (c) (2006).  

The veteran has not been provided VCAA notice of the 
information and evidence needed to meet the requirements for 
his increased rating claims.  Nor has he been provided an 
explanation as to the information or evidence needed to 
establish effective dates for the claims on appeal, as 
outlined by the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Accordingly a 
remand is required in order for the veteran to be provided 
the proper notice.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claims for an increased rating.  The 
notice letter should inform the veteran 
about the information and evidence that 
VA will seek to provide; the information 
and evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  The notice 
letter should also include the notice 
requirements as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice letter should 
include information regarding the 
effective date to be assigned in the 
event that service connection is granted 
for any of his claims.  

2.  The RO should arrange for a VA 
orthopedic examination of the veteran's 
right knee.  All indicated tests and 
studies, including X-rays, and range of 
motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The 
examiner should indicate whether the 
veteran has any instability of the right 
knee and if so, describe its severity.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
should be requested to identify any 
objective evidence of pain and all 
functional loss due to pain.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history.

3.  The RO should arrange for a VA 
examination of the veteran's allergic 
rhinitis disability to determine its 
current severity.  All impairment caused 
by the allergic rhinitis should be 
identified.  The examiner should 
specifically state whether the condition 
involves any polyps and should report the 
extent of any obstruction of the nasal 
passages.  The claims file should be made 
available to the examiner for proper 
review of the medical history.

4.  The RO should then review the claims 
files to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examinations 
comply fully with the above instructions, 
and if not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


